Title: From Thomas Jefferson to DeWitt Clinton, 30 April 1823
From: Jefferson, Thomas
To: Clinton, DeWitt


 Dear Sir
Monticello
Apr. 30. 23.
I have duly received your favor of the 11th with the description it covered of the Otsego Basse. born and bred among mountains, I have had less opportunity of becoming acquainted with the fishy tribe, however interesting, than with any other the objects of natural history. I should expect that the great inland seas of our country, insulated as they are, would furnish many examples of non-descript species, and afford ample matter for the employment of your own attentions, and those of the other literate in the region of those waters. with my thanks, be pleased to accept the assurance of my most friendly recollections & great respect.Th: Jefferson